Citation Nr: 1821990	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-24 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	A. Brooke Thomas, Attorney




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that a new VA examination is needed.  At the October 2010 VA examination, the examiner diagnosed sensorineural hearing loss and tinnitus.  The examiner opined that the hearing loss and tinnitus were less likely than not caused by or a result of in-service noise exposure.  The examiner explained that there was no threshold shift noted during service.  The examiner opined that the tinnitus was as likely as not a symptom associated with hearing loss.  The examiner noted that noise exposure during civilian jobs most likely played a part in the Veteran's hearing loss and tinnitus.  

The Board finds that the rationale provided by the VA examiner is inadequate.  The failure to meet the criteria for hearing loss at the time of separation from active service is not necessarily a bar to service connection for a hearing loss disability.  38 C.F.R. § 3.303 (2017); Heuer v. Brown, 7 Vet. App. 379 (1995).  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is necessary to obtain a VA examination which considers all of the evidence of record.

With regard to the claim for increased rating for PTSD, remand is required to properly develop evidence.  Following the issuance of a May 2014 statement of the case, and after the certification of this appeal to the Board, new evidence pertinent to PTSD was added to the record that was not considered by the RO in any subsequent supplemental statement of the case.  Significantly, that new evidence consists of a VA examination from April 2016 assessing the nature and severity of service-connected PTSD.

Pertinent evidence will be first reviewed at the Agency of Original Jurisdiction so as to not deprive the claimant of an opportunity to prevail with a claim at that level and a supplemental statement of the case must be issued.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §19.31(b)(1) (2017); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be issued as provided in 38 C.F.R. §19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. §19.37(a) (2017).  There is no legal authority for a claimant to waive, or the RO to suspend, that requirement.  On remand, a supplemental statement of the case which considers the additional evidence of record received since the May 2014 statement of the case must be issued.

The claim for TDIU is part of an inextricably intertwined with the claim for increased rating for PTSD.  Therefore, that claim is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  A complete history of onset and symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores using the Maryland CNC test.  The examiner should opine as to whether it is at least as likely not (50 percent or greater probability) that any current bilateral hearing loss or tinnitus had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury, to include noise exposure during combat.  A rationale for any opinion expressed should be provided.  

3.  Schedule the Veteran for a VA examination to assess the nature and severity of PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should opine regarding the levels of social and occupational impairment caused by PTSD and should describe the symptoms, and the frequency and severity of those symptoms that cause those levels of impairment.  The examiner should provide a complete rationale for all conclusions reached.  The examiner must explicitly address whether PTSD alone has prevented the Veteran from obtaining or maintaining substantially gainful employment, without consideration of any non-service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected PTSD, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.  The examiner should also opine whether the combined service-connected PTSD prevents the Veteran from obtaining or maintaining substantially gainful employment, without consideration of any non-service-connected disabilities.  If the Veteran would be capable of work despite the service-connected PTSD, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.  If the Veteran is found not capable of work, the examiner should opine as of what date the Veteran was unable to work due solely to service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

